— In an action inter alia to compel defendant Hills Supermarkets, Inc., to reopen and to continue to operate a certain supermarket, the appeal is from an order of the Supreme Court, Richmond County, dated July 7, 1976, which, inter alia, denied plaintiff’s motion for a mandatory preliminary injunction. Order affirmed, without costs or disbursements. Upon the papers presented, the denial of plaintiff’s motion did not constitute an improper exercise of discretion (cf. Incorporated Vil. of Brookville v Paul-gene Realty Corp., 9 AD2d 770). Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.